REASONS FOR ALLOWANCE
Application Status
This action is responsive to Applicant’s submission filed 1/25/2021.
Claims 11-34 are currently pending. 
Allowable Subject Matter
Claims 11-34 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior art has been found to disclose related machines for the filling, transport, and sealing of pouches (e.g. see Hayase et al. US 4,108,300; Kurz et al. US 8,122,684; and the other prior art made of record); however, the prior art fails to disclose key features in independent claims 11, 18, and 29. Specifically, the prior art does not disclose the first carrier track and the second carrier track are laterally adjustable to position the first pouch and the second pouch in a location for filling at the filling station (claim 11); a first magazine comprising at least a first pouch and a second magazine comprises at least a second pouch, the pouches having different widths, wherein the conveyor advances the first magazine out of position and the second magazine into position when the second pouch of the second magazine is to be filled (claim 18); and a control configured to automatically adjust the first carrier track or the second carrier track after receiving an indication for processing the second pouch in place of the first pouch (claim 29).
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4/7/2021